10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 2:19-cr-00037-JLR Document 11-1 Filed 03/13/19 Page l of 2

Hon. J ames L. Robart

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA,
Plaintiff, NO. CR19-00037JLR
V' ORDER ON MOTION TO CONTINUE
DANAVIAN l\/I. HUNTER, TRIAL DATE
Defendant.

 

 

 

 

THIS COURT FINDS, pursuant to 13 U.S.C. § 3161 (h)('/')(A), that the ends of justice will
best be served by a continuance, and that they outweigh the best interests of the public and the
defendant in a speedy trial and that the defendant has agreed to waive his Speedy Trial Act rights;
and the facts of the motion are hereby incorporated

THIS COURT FURTHER FINDS, pursuant to 18 U.S.C. § 3161 (h)(7)(B)(iv), that the
failure to grant a continuance Would result in a miscaniage of justice and Would deny counsel for
the defendant the reasonable time necessary for effective preparation and negotiation considering

the exercise of due diligence,

IT lS HEREBY ORDERED that the trial in this matter will be continued from May 6,

 

2019, until ’l\ Oc\-¢l°¢g_ 161 q , and the period ofdelay frorn May 6, 2019, to
\'5 §m¢g.m Q-(b\°\ is excluded in computing the time Within Which the

ORDER ON DEFENDANT'S l\/lOTlON TO CONT|NUE TR|AL DATE T"OMAS D- COE
Atto:‘ney at I_aw

Page - 1 Po Box 10356
Bainbridge Island, WA 98110
(206) 340¢88]6

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

Case 2:19-cr-00037-JLR Document ll-l Filed 03/13/19 Page 2 of 2

trial must commence, pursuant to 18 U.S.C. § 3161 (h)(?)(A). The pretrial motions deadline is

extended to 161 ‘Se,?\c~».\'wz_ 21.\\°\

DONE this "\"`§'~\ day of man 5 § 2019

@Wa?i.s

The`Honora e James L Robart
United State istrict Court Judge

Presented by:

/s/ Thomas D. Coe
By:
THOMAS D. COE WSB #23689

Email: tomdcoe@grnail.com
Attorney for Defendant

ORDER ON DEFENDANT'S lVlOTlON TO CONT|NUE TR|AL DATE rHOMAS D- COF-
Attomcy at Law

Page ' 2 Po Box 10356
Buinbritlg¢ Island, wA 93110
(2001 340-3816

 

